71 So.3d 270 (2011)
STATE ex rel. Johnny Ray SUMMAGE
v.
STATE of Louisiana.
No. 2011-KH-2114.
Supreme Court of Louisiana.
September 30, 2011.
Relator represents that the district court has failed to act timely on a writ of mandamus filed originally on or about February 14, 2011 and then again on June 23, 2011. If relator's representation is correct, the district court is ordered to consider and act on the mandamus. If relator's representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.